Citation Nr: 0501352	
Decision Date: 01/18/05    Archive Date: 02/07/05

DOCKET NO.  03-09 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an effective date, prior to November 14, 2001, 
for a 20 percent rating for bilateral hearing loss, to 
include the issue of whether there was clear and unmistakable 
error (CUE) in January and August 1999 RO rating decisions.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel




INTRODUCTION

The veteran served on active duty from May 1951 to May 1953, 
including service in the Korean Conflict.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, that increased the evaluation of his 
bilateral hearing loss to 20 percent, effective November 14, 
2001.  The veteran perfected an appeal to the Board 
challenging the effective date assigned by the RO for the 20 
percent rating.


FINDINGS OF FACT

1.  Private audiometric test results performed in September 
1995 show that the veteran had level I hearing in his right 
ear and level II hearing in his left ear.

2.  VA audiometric test results conducted in October 1995 
show that the veteran had level I hearing in his right ear 
and level I hearing in his left ear.

3.  VA audiometric test results conducted in August 1998 show 
that the veteran had level II hearing in his right ear and 
level II hearing in his left ear.

4.  In a March 1999 rating decision, the RO assigned 
September 22, 1995, as the effective date for the veteran's 
initial noncompensable evaluation for his bilateral hearing 
loss.

5.  In June 1999, the veteran filed an informal claim of 
entitlement to a higher evaluation for his bilateral hearing 
loss.

6.  The veteran was afforded a VA audiological evaluation in 
July 1999 that revealed that he had level II hearing in his 
right ear and level II hearing in his left ear.

7.  In an August 1999 rating decision, the RO denied the 
veteran's claim of entitlement to a compensable rating for 
his bilateral hearing loss; that same month, the RO notified 
the veteran of the decision and of his appellate rights, but 
he did not appeal this determination and the decision became 
final.

8.  The veteran's claim seeking a compensable evaluation for 
his bilateral hearing loss was received on November 14, 2001, 
and a private audiological evaluation conducted on October 
25, 2001, shows that he had level VII hearing in his right 
ear and level IV hearing in his left ear.

9.  The veteran was afforded a VA audiological evaluation in 
June 2002 that revealed that he had level VII hearing in his 
right ear and level IV hearing in his left ear.

10.  There were tenable bases for the RO's January and August 
1999 rating decisions that determined that the veteran's 
bilateral hearing loss warranted a noncompensable evaluation, 
and they became final based on the evidence of record.


CONCLUSIONS OF LAW

1.  The RO's unappealed January and August 1999 ratings 
decisions, which denied entitlement to a compensable rating 
for the veteran's bilateral hearing loss, are not clearly and 
unmistakably erroneous, and are final.  38 U.S.C.A. §§ 5107, 
7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.105(a), 20.302, 
20.1103 (1999).

2.  An effective date of October 25, 2001, for the award of a 
20 percent evaluation for bilateral hearing loss, is 
warranted.  38 U.S.C.A. § 5100(b)(2) (West 2002); 38 C.F.R. 
§ 3.400(o)(2) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The duty to notify and assist provisions of the VCAA are 
generally applicable to all claims filed on or after November 
9, 2000, the date of enactment, or filed before the date of 
enactment and pending before VA on that date.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-03, 69 
Fed. Reg. 25,179 (2004).  

Although the veteran filed this claim on November 14, 2001, 
during the course of this appeal, he did not receive a letter 
advising him of the VCAA and its impact on his claim; 
however, the United States Court of Appeals for Veterans 
Claims (Court) has held that failure to comply with the 
notice requirement of the VCAA is not prejudicial to the 
veteran if, based on the facts alleged, no entitlement to the 
effective date asserted, here, September 22, 1995, exists.  
See Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  In 
addition, the Court has held that a veteran claiming 
entitlement to an earlier effective date is not prejudiced by 
failure to provide him a VCAA notice of the laws and 
regulations governing effective dates, if, based on the facts 
of the case, entitlement to an effective date alleged by the 
veteran is not shown as a matter of law.  See Nelson v. 
Principi, 18 Vet. App. 407, 410 (2004).  

The Board also points out that in a January 2003 statement, 
the veteran's representative expressly requested that the 
application of the VCAA be waived and that the claim be 
adjudicated based on the evidence of record.  In this regard, 
the Board notes that the Court has held that where, as here, 
a veteran is represented, he may waive his procedural rights 
under the VCAA.  See Janssen v. Principi, 15 Vet. App. 370, 
374 (2001).  Moreover, under the law, the veteran is bound by 
the representations of his representative, because once he 
authorized Disabled American Veterans to act on his behalf, 
he is, under the laws of agency, bound by the acts of his 
representative.  See Anderson v. Brown, 9 Vet. App. 542, 547 
(1996); see also Splane v West, 216 F.3d 1058, 1070 (Fed. 
Cir. 2000).  Finally, with respect to the CUE aspect of the 
veteran's claim, the Court has held that VA's duties to 
notify and assist contained in the VCAA are not applicable to 
CUE claims.  See Sorakubo v. Principi, 16 Vet. App. 120; 122 
(2002); Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) 
(en banc).  

Background

On September 22, 1995, the veteran filed a claim of service 
connection for bilateral hearing loss.  In support, he 
submitted a private audiological evaluation performed by 
Metrowest Ear, Nose and Throat Associates (Metrowest), which 
revealed puretone threshold levels, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
30
30
35
60
LEFT
N/A
30
45
50
65

Pure tone threshold levels averaged 39 decibels for the right 
ear and 44 decibels for his left ear.  Speech audiometry 
revealed speech recognition ability of 92 percent in his 
right ear and 88 percent in his left ear.

In October 1995, the veteran was afforded a VA audiological 
evaluation, which revealed pure tone threshold levels, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
30
25
60
50
LEFT
N/A
30
40
50
40

Pure tone threshold levels averaged 41 decibels for the right 
ear and 40 decibels for his left ear.  Speech audiometry 
revealed speech recognition ability of 90 percent in his 
right ear and 90 percent in his left ear.

Because the RO did not adjudicate the veteran's claims of 
service connection for hearing loss or tinnitus, in the 
introduction to the Board's December 1996 remand of the 
veteran's perfected and then pending appeal seeking a 
compensable rating for his bilateral otitis externa, the 
Board referred these issues to the RO.

In August 1998, the veteran was afforded another VA 
audiological evaluation, which revealed pure tone threshold 
levels, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
30
40
60
50
LEFT
N/A
30
40
60
50

Pure tone threshold levels averaged 45 decibels for the right 
ear and 45 decibels for his left ear.  Speech audiometry 
revealed speech recognition ability of 86 percent in his 
right ear and 84 percent in his left ear.

In a January 1999 rating decision, the RO granted service 
connection for bilateral hearing loss and tinnitus and 
assigned initial noncompensable and 10 percent evaluations, 
respectively, effective May 1, 1998.  The veteran challenged 
the effective date assigned for his tinnitus, and in a March 
1999 rating decision, the RO determined that its January 1999 
rating decision was clearly and unmistakably erroneous in not 
assigning September 22, 1995, as the effective date of 
service connection for these conditions, and thus the 
noncompensable and 10 percent ratings, for his bilateral 
hearing loss and tinnitus, respectively.

Thereafter, in a June 1999 statement, the veteran reported, 
"My service-connected hearing loss has gotten much worse in 
the last year and a half.  Please schedule a new exam."  

Pursuant to the veteran's request, in July 1999, he was 
afforded a VA audiological evaluation, which showed pure tone 
threshold levels, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
45
45
60
70
LEFT
N/A
40
40
60
70

Pure tone threshold levels averaged 55 decibels for the right 
ear and 53 decibels for his left ear.  Speech audiometry 
revealed speech recognition ability of 88 percent in his 
right ear and 90 percent in his left ear.

Based on the results contained in the July 1999 VA 
examination, in a July 1999 rating decision, the RO denied 
entitlement to a compensable rating for the veteran's 
bilateral hearing loss.  Later that month, the RO notified 
the veteran of the decision and of his appellate rights.

The veteran expressed no disagreement with the RO's July 1999 
determination as to the evaluation of his bilateral hearing 
loss; instead, in January 2000, he filed informal claims of 
service connection for hemorrhoids, pes planus and chronic 
obstructive pulmonary disease (COPD).  Although the RO 
initially denied these claims, by the time the veteran 
submitted his November 14, 2001, claim for an increased 
rating for his bilateral hearing loss, service connection had 
been established for bilateral pes planus and hemorrhoids, 
which were evaluated as 30 percent and 10 percent disabling, 
respectively, effective January 5, 2000.

In support of his November 14, 2001, application for a higher 
rating for his bilateral hearing loss, the veteran submitted 
records of his care at Metrowest.  These records consisted of 
treatment notes and evaluations, including one dated October 
25, 2001, from an examiner at that facility stating that the 
veteran's bilateral hearing loss had worsened since 1995; the 
audiologist explained that the veteran's speech 
discrimination score for his right ear had "dropped from 92 
to 60 percent."  This impression is confirmed by the results 
of an audiological evaluation that was conducted that same 
day.  

The October 25, 2001, pure tone threshold levels, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
55
60
70
85
LEFT
N/A
40
50
70
60

Pure tone threshold levels averaged 68 decibels for the right 
ear and 55 decibels for his left ear.  Speech audiometry 
revealed speech recognition ability of 60 percent in his 
right ear and 76 percent in his left ear.

In June 2002, the was afforded a VA audiological evaluation, 
which showed pure tone threshold levels, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
65
65
80
85
LEFT
N/A
45
55
60
60

Pure tone threshold levels averaged 74 decibels for the right 
ear and 55 decibels for his left ear.  Speech audiometry 
revealed speech recognition ability of 62 percent in his 
right ear and 78 percent in his left ear.

In a July 2002 rating decision, based on the above evidence, 
the RO increased the evaluation of the veteran's bilateral 
hearing loss to 20 percent, effective November 14, 2001, the 
date he filed his claim for an increased rating.

In his August 2002 Notice of Disagreement (NOD), the veteran 
challenged the effective date of the increased rating, 
contending that it should be retroactive to September 22, 
1995, the date he originally filed a claim of service 
connection for this condition.

In the March 2003 Statement of the Case (SOC), the RO 
confirmed and continued the November 14, 2001, effective 
date, explaining that because the evidence, and specifically, 
the October 25, 2001, private audiological evaluation 
conducted by Metrowest and the June 2002 VA audiological 
evaluation both demonstrated that his bilateral hearing loss 
had worsened, the rating for the condition had been increased 
effective the date that he filed his claim.  The RO 
essentially indicated, however, that an earlier effective 
date prior to November 14, 2001, was not permitted.

In written argument dated in July 2003, Disabled American 
Veterans asserted that entitlement to a 20 percent rating was 
warranted for the veteran's bilateral hearing loss, 
retroactive to September 22, 1995, because the earlier RO 
determination were clearly and unmistakably erroneous.  In 
doing so, his representative explained, "Since [the veteran] 
repeatedly asserted that the effective date of the grant of 
20 percent for hearing loss should go back to the date of 
September 1995 and the only way to even broach this issue is 
to assert clear and unmistakable error in the August 1999 and 
January 1999 rating decisions, he is asserting that the 
adjudicator clearly and unmistakably failed to grant a 20 
percent rating for hearing loss effective September 1995."

In a September 2003 rating decision, the RO confirmed and 
continued its denial of entitlement to a 20 percent rating 
prior to November 14, 2001.  In doing so, the RO pointed out 
that its January and August 1999 rating decisions were based 
on the objective findings of audiometric testing then of 
record, and specifically held that those determinations were 
not clearly and unmistakably erroneous.

Analysis

The effective date of an increased rating is set forth in 
38 U.S.C.A. § 5110(a) and (b)(2), and 38 C.F.R. § 3.400(o).  
The general rule with respect to effective date of an award 
of increased compensation is that the effective date of award 
"shall not be earlier than the date of receipt of the 
application thereof."  38 U.S.C.A. § 5110(a).  This 
statutory provision is implemented by regulation that 
provides that the effective date for an award of increased 
compensation will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(o)(1).  

An exception to that rule applies, however, under 
circumstances where the evidence demonstrates that a 
factually ascertainable increase in disability occurred 
within the one-year period preceding the date of receipt of a 
claim for increased compensation.  If an increase in 
disability occurred within one year prior to the claim, the 
increase is effective as of the date the increase was 
"factually ascertainable."  If the increase occurred more 
than one year prior to the claim, the increase is effective 
the date of claim.  If the increase occurred after the date 
of claim, the effective date is the date of increase.  38 
U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 
(1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  

Evaluations of defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of speech discrimination tests 
together with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000, and 4,000 cycles per second (hertz).  To 
evaluate the degree of disability for service-connected 
hearing loss, the rating schedule establishes eleven (11) 
auditory acuity levels, designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. § 4.85.  Disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Bruce v. West, 11 
Vet. App. 405, 409 (1998), quoting Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992).

Effective June 10, 1999, the criteria for evaluating hearing 
loss were amended.  Effective that date, when the pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 hertz) is 55 decibels or more, the 
rating specialist must determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral, and each 
ear will be evaluated separately.  38 C.F.R. § 4.86(a).  Also 
effective June 10, 1999, when the pure tone threshold is 30 
decibels or less at 1000 hertz and 70 decibels or more at 
2000 hertz, the Roman numeral designation for hearing 
impairment will be selected from either Table VI or Table 
VIa, whichever results is the higher numeral.  That numeral 
will then be elevated to the next higher Roman numeral.  Each 
ear will be evaluated separately. 38 C.F.R. § 4.86(b).  64 
Fed. Reg. 25202-25210.  

The Board notes that some of these revisions are applicable 
to the veteran's case.  Because the July 1999 VA audiological 
evaluation revealed that the veteran's pure tone thresholds 
at each of the four specified frequencies identified above 
were not 55 decibels or more, the revisions do not apply.  
The Board observes, though, that they do apply to the October 
2001 Metrowest and June 2002 VA audiograms because each 
revealed that for the veteran's right ear, all four 
frequencies puretone thresholds were greater than 55 
decibels; however, because as will be explained below the 
application of Table VIa as directed by 38 C.F.R. § 4.86(a) 
would result in a numeric designation of VI and V, 
respectively, rather than VII, and is less favorable to the 
veteran, the Board will consider the more favorable 
combinations.  Finally, the Board further notes that the 
latter revision is not applicable to this case.

As discussed above, the October 25, 2001, private audiogram 
shows that the veteran had pure tone threshold levels 
averaged 68 decibels for the right ear and 55 decibels for 
his left ear.  Speech audiometry revealed speech recognition 
ability of 60 percent in his right ear and 76 percent in his 
left ear.  The mechanical application of these findings to 
the rating criteria in 38 C.F.R. § 4.85 Table VI results in a 
numeric designation of level VII in the right ear and level 
IV in the left ear.  The Board notes that the application of 
these findings to the numeric designation obtained from Table 
VIa for the veteran's right ear would be level V, which would 
be less favorable to the veteran.  The mechanical application 
of the rating criteria to the October 25, 2001, audiological 
results thus yields a 20 percent rating.  As such, an 
increase in disability was factually ascertainable within one 
year of the receipt of the veteran's claim for an increased 
rating, and thus the Board finds that the medical evidence 
supports an effective date of November 14, 2001, for the 
award of a 20 percent disability rating for this condition.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

In this regard, the Board observes that the mechanical 
application of the June 2002 VA audiometric findings to the 
rating criteria in 38 C.F.R. § 4.85 Table VI similarly 
results in a numeric designation of level VII in the right 
ear and level IV in the left ear.  The Board notes that the 
application of these findings to the numeric designation 
obtained from Table VIa for the right ear would be level VI, 
which again would be less favorable to the veteran; as the RO 
has already correctly concluded, the mechanical application 
of the schedular criteria indicate that these findings 
warrant a 20 percent rating.  Accordingly, the veteran is 
entitled to an earlier effective date of October 25, 2001, 
for the 20 percent rating for his bilateral hearing loss.

The Board concludes, however, that there is no legal basis 
for the veteran's entitlement to an effective date prior to 
October 25, 2001, for a 20 percent rating for his bilateral 
hearing loss.  In reaching this determination, the Board 
notes that because the veteran's bilateral hearing loss had 
its onset in service, service connection was established.  It 
does not follow, however, that because service connection is 
warranted that the effective date of service connection be 
the same date as the effective date of the 20 percent 
evaluation.

In this regard, the Board observes that this case is 
factually similar to Meeks v. West, 216 F.3d 1363 (Fed. Cir. 
2000), and finds that the holding in that case is instructive 
for the Board's consideration of this matter.  In Meeks, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) affirmed the Board's determination that the 
veteran's argument that he should be awarded a 100 percent 
rating effective the date of service connection was without 
merit.

In Meeks, the veteran's claim of service connection for eye 
disability had remained open for many years, and following 
the RO's March 1995 grant of service connection for eye 
disability, VA had to evaluate the severity of the condition 
for the period from December 1969; in the March 1995 rating 
decision, the RO awarded a 50 percent rating effective from 
December 1969, a 60 percent rating from June 1973, and a 70 
percent rating from December 1974 to January 1985 to January 
1985, and a 100 percent rating effective from January 1985.  
The veteran appealed, asserting entitlement to a 100 percent 
rating from December 1969.

In affirming the Board, the Federal Circuit explained that, 
as here, the veteran "conflate[d] what are in fact two 
distinct issues, involving separate inquiries:  the 
determination of the date from which an award is effective, 
and the quantum of the award to which a veteran is 
entitled."  Id. at 1366.  Here, as the veteran's 
representative acknowledged in July 2003 written argument 
that the because the January and August 1999 rating decisions 
were final, and since the private and VA audiometric 
evaluations conducted prior to November 14, 2001, uniformly 
show that the mechanical application of the rating criteria 
yield noncompensable evaluations for his bilateral hearing 
loss, there is no basis upon which to grant an effective date 
for the 20 percent evaluation prior to November 14, 2001.

With regard to the CUE aspect of the veteran's claim, the 
Board notes that the Court has stated that CUE is a very 
specific and rare kind of error.  It is the kind of error, of 
fact or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the results would have been manifestly 
different but for the error.  See Bustos v. West, 179 F.3d 
1378, 1380-81 (Fed. Cir.) (expressly holding that in order to 
prove the existence of clear and unmistakable error, a 
claimant must show that an error occurred that was outcome-
determinative, that is, an error that would manifestly have 
changed the outcome of the prior decision); see also Hines v. 
Principi, 18 Vet. App. 227, 235 (2004).  As discussed above, 
because the mechanical application of the rating criteria to 
the audiological evaluations conducted prior to October 25, 
2001, show that the veteran's bilateral hearing loss 
warranted no more than an noncompensable rating, as a matter 
of law, they could not have been clearly and unmistakably 
erroneous because the outcome remains the same.  Id.  

In this regard, the Board observes that in alleging CUE, 
neither the veteran nor his representative allege it with any 
specificity; instead, by its own acknowledgment, Disabled 
American Veterans notes that a finding of CUE was the only 
route to obtaining an effective date of September 22, 1995, 
for the 20 percent rating for the bilateral hearing loss, but 
it did not offer argument in support of a basis for that CUE 
determination.  See Fugo v. Brown, 6 Vet. App. 40, 45 (1993).  


ORDER

An effective date of October 25, 2001, for the award of a 20 
percent evaluation for bilateral hearing loss is granted, 
subject to the controlling laws and regulations governing the 
disbursement of monetary benefits.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeal




 Department of Veterans Affairs


